99 N.Y.2d 568 (2003)
RUSSELL O. VERNON, Respondent,
v.
VICTORIA M. VERNON, Appellant.
Court of Appeals of the State of New York.
Submitted October 21, 2002.
Decided January 9, 2003.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that part of Supreme Court's order that held appellant in contempt, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.
Judge READ taking no part.